DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toivanen et al. (hereafter Toivanen; US 20140169569 A1) in view of Hoffmann.
Regarding claim 1, Toivanen discloses a signal processing device comprising:
a relative-position recognition unit (e.g., master device in Fig. 2; [0027], “device 1 is the master device and is running the algorithm to discover all its neighbor devices”) configured:
transmit an instruction (instruction from the master to control the slaves, the discovery of the slaves based on the feedback from the slaves based on the transmitted instruction) to each of a plurality speakers (slave devices in Fig. 2, 402 in Fig. 4), wherein the plurality of speakers includes at least three speakers, each of the plurality of speakers includes an operation detection unit (mobile phones as the speakers, mobile phone inherently includes an operation detection unit, such as antenna and receiver, detecting an instruction from the master; see [0044], [0045]);

recognize the two speakers as two arrangement reference speakers based on the received notification (recognize the pair, e.g., master and #2, #2 and #3, when receives the feedback from #2 and #3; [0035], [0041]);
acquire distance information between each of the plurality of speakers ([0024], [0026], [0027], [0032]); and
recognize a relative-position relationship between the plurality of speakers (e.g., whether #2 is the closest one to the left of the master, #2 is to the left of #3 and so on; see Fig. 2 and 306 of Fig. 3, 420 in Fig. 4; [0035]) based on the recognized two arrangement reference speakers (e.g., #2 and #3) and the distance information between each of the plurality of speakers; and

	Toivanen fails to explicitly show the instruction indicates a period of activation, and the received notification indicating reception, in the period of activation. Toivanen teaches that all devices could be smartphones. One of the suggested methods for determining the path and distance between the devices are finding the power loss between the transmission and reception of the two devices ([0044], [0045]). The calculation of the distance is based on the power difference between the transmission and reception and the time for the signal from the transmitting mobile device to reach the received mobile device. Hoffmann is cited as an example ([0021]). The propagation time between the mobile devices is tracked between the transmitting time and receiving time. Examiner takes Official Notice that this feature is notoriously well known in the art. The claimed “a period of activation” reads on the duration of sending signal from a device (e.g., master) to a receiving device (slave) and receive the response from the slave regarding the reception. When the instruction is being transmitted, it indicates a period of activation has started. Thus, it would have been obvious to one of ordinary skill in the art to modify Toivanen in view of Hoffman by utilizing the time stamps of sending a signal, such as polling messages or beacon as taught in Toivanen, and receiving the corresponding response, in order to track the propagation time and using the propagation time and the power loss to determine the distance between a pair of mobile devices.
Regarding claim 2, Toivanen teaches that the device further comprising:

Regarding clam 4, Toivanen teaches that the relative-position recognition unit recognizes, as a front left speaker and a front right speaker (e.g., [0029]), the two arrangement reference speakers.
Regarding claim 5, Toivanen teaches that the relative-position recognition unit is configured to distinguish the two arrangement reference speakers as the front left speaker and the front right speaker based on an order of the first designation operations received by each of the two speakers from the user (305 or 402 are based on an order from the user).
Regarding claims 6 and 7, Toivanen teaches generating signal for determining the path ([0044], [0045]), to each of a set of speakers of a plurality of speakers, which is based on the user’s activation of the discovery process ([0032]), but fails to explicitly show that each speaker sequentially to output a test sound. Toivanen teaches that a combination of methods could be used to find the path between devices ([0042]). One of the methods is generating polling message ([0044]), the other is a test sound ([0048], [0049]). One skilled in the art would have expected that such action would be a logical action for a room with plural speakers with unknown distance relationship between each other. For example, five speakers are shown in Fig. 2. If all five speakers generate a 
Regarding claim 8, Toivanen teaches that each of the plurality of speakers is synchronized in time (e.g., abstract, [0008]), a first speaker (e.g., #4) includes a sound detection unit that transmits detection time information regarding the test sound from a second speaker (#5), and
the relative-position recognition unit calculates, based on output start time information regarding the test sound from the second speaker and detection time information from the first speaker, a distance between the speaker and the another speaker ([0048]).
Regarding claim 12, Toivanen teaches that the system further comprising:
a to-be-used speaker setting unit (interface for accepting user input) configured to control, based in a specific operation by the user, switch between audio output with the plurality of speakers and audio output with a part of the plurality of speakers (e.g., changing audio file with 5.1 for playback to an audio file with 7.1; exclude certain speaker; [0037], [0032]).
Claim 13 corresponds to claim 1 discussed above.

Claim 15 correspond to claim 1. Toivanen shows a plurality of speakers (e.g., Figs 1s, 2 and 5).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toivanen and Hoffmann as applied to claim 1 above, and further in view of Song et al. (hereafter Song; US 20160080884 A1).
Regarding claims 9 and 10, Toivanen fails to show a virtual speaker setting unit. Toivanen teaches a general audio signal processing for an audio file with specific number of channels, such as 5.1. A more specific audio signal processing is available for improving the sound localization. Song teaches that a virtual speaker can be simulated with VBAP and the nearby existing speakers ([0006] and Fig. 9). Thus, it would have been obvious to one of ordinary skill in the art to modify Toivanen and Hoffmann by utilizing the audio signal processing with VBAP as taught in Song in order to simulating a virtual speaker that would improve the sound imaging effect.
Regarding claim 11, the combination of Toivanen, Hoffmann and Song meets the claimed limitation. Song teaches that the vector is determined based on the position of the listener. One skilled in the art would have expected that it is also based on the orientation of the listener relative to the speakers, particularly to which direction that the listener is facing and which group of speakers are front speakers, such as those as shown in Figs. 1s of Toivanen. Examiner takes Official Notice that detecting user’s head orientation for sound imaging processing is notoriously well known in the art. Thus, it .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654